Citation Nr: 1012619	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a 
pulmonary/respiratory disability, claimed as pulmonary 
artery hypertension with atresia of the right pulmonary 
artery.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1956 
to February 1960, and subsequent service as a member of the 
United States Air Force Reserves from 1976 until his 
retirement in 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision in which 
the RO denied, inter alia, service connection for a left leg 
condition, gastroesophageal reflux disease (GERD), 
sinusitis, pulmonary artery hypertension with atresia of the 
right pulmonary artery, and a TDIU.  The Veteran filed a 
notice of disagreement (NOD) in August 2005 specific to 
those five matters, and requested a hearing before a 
Decision Review Officer (DRO).  An October 2005 report of 
contact (ROC), signed by the Veteran's representative, on 
behalf of the Veteran, reflects that, among other things, 
the Veteran wished to withdraw his claims for service 
connection for a left leg condition, GERD, and sinusitis.  
The October 2005 ROC also reflects that the Veteran withdrew 
his prior request for a DRO hearing.  The RO issued a 
statement of the case (SOC) in January 2006 addressing the 
remaining claim for service connection for pulmonary artery 
hypertension and the claim for a TDIU.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2006; in that document, he 
requested a Board hearing at the RO (Travel Board hearing). 

A May 2007 letter notified the Veteran of a Travel Board 
hearing scheduled for June 14, 2007; however, the Veteran 
failed to appear on the scheduled hearing date.  While the 
Veteran subsequently submitted a statement indicating good 
cause for missing his scheduled hearing, he specifically 
noted that he was not requesting another hearing.  

In view of the record, and to give the Veteran every 
consideration in connection with the current claim for 
service connection, the Board has recharacterized the claim 
for service connection for pulmonary artery hypertension on 
appeal as set forth on the title page.

In May 2008, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued to deny the claims (as reflected in a 
January 2010 supplemental SOC (SSOC)) and returned these 
matters  to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim on appeal have been 
accomplished.  

2.  The preponderance of the evidence indicates that the 
Veteran's current pulmonary atresia is a congenital 
condition; even if the pulmonary atresia is not congenital 
and had its onset during adulthood-as suggested by one 
physician-the medical evidence of record weighs against a 
finding that the condition began during, or was aggravated 
by, the Veteran's active military service or a period of 
active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA). 

3.  The only medical opinion on the question of whether 
there exists a medical nexus between the Veteran's current 
chronic obstructive pulmonary disease (COPD) and service 
tends to weigh against the claim; instead, the physician 
indicates that COPD is due to the Veteran's 50 pack year 
history of smoking.

4.  The Veteran has been granted service connection for 
residuals of right ankle injury with degenerative joint 
disease (rated as 10 percent disabling), plantar fasciitis 
(rated as 10 percent disabling), deep vein thrombosis of the 
right leg (rated as 10 percent disabling), degenerative 
joint disease of the lumbar spine associated with residuals 
of right ankle injury with degenerative joint disease (rated 
as 10 percent disabling), degenerative joint disease of left 
hip associated with residuals of right ankle injury with 
degenerative joint disease (rated as 10 percent disabling), 
degenerative joint disease of the right hip associated with 
residuals of right ankle injury with degenerative joint 
disease (rated as 10 percent disabling), tinnitus (rated as 
10 percent disabling), mood disorder associated with 
residuals of right ankle injury with degenerative joint 
disease (rated as 10 percent disabling), and bilateral 
sensorineural hearing loss (rated as 0 percent disabling).  
His combined rating is 60 percent.

5.  The Veteran's service-connected disabilities do not meet 
the minimum percentage requirements for award of a TDIU, and 
these disabilities are not shown to prevent him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a 
pulmonary/respiratory disability are not met.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This appeal involves a claim for a TDIU, which 
is a claim for increase.  In rating cases, a claimant must 
be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  In a September 2004 pre-
rating letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for a TDIU.  The June 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the June 2004 and September 2004 letters.  

A May 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the May 2008 letter, and 
opportunity for the Veteran to respond, the January 2010 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of April 2005, February 2006, March 2006, and October 2009 
VA examinations.  Also of record and considered in 
connection with the appeal are the various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with either claim is 
warranted.  The Veteran's service treatment records from his 
period of active service have not been obtained and were 
apparently destroyed in an accidental fire.  While some 
service treatment records from his service in the Reserves 
have been obtained, it does not appear that all of these 
records are on file.  The Veteran has been apprised of this 
situation and asked on multiple occasions to submit any 
records he has in his possession.  He has submitted some 
relevant records.  The Board finds that VA's duty to assist 
in obtaining these records has been fulfilled.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of either of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

At the outset, the Board notes that some of the Veteran's 
service treatment records are not available for review; some 
of these records were likely destroyed in an accidental fire 
at the National Personnel Records Center in 1973.  The Board 
is aware that in such cases, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claims has been undertaken with these heightened 
duties in mind.



A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Air 
Force Reserve service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 
3.6.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be 
denied. 

The evidence of record clearly establishes that the Veteran 
has COPD and right pulmonary artery atresia, as reflected, 
for example, in an October 2009 VA examination report.  
However, the record simply fails to establish that these 
conditions are medically related to any incident of service.

In October 2009, a VA examiner opined that the Veteran's 
atresia is a congenital anomaly not caused by his time in 
service.  

Congenital or developmental abnormalities are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2009).  The Board notes, however, that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this regard, 
VA's General Counsel has held, that service connection may 
be granted for diseases of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  The VA General Counsel also has 
held that a congenital defect can be subject to superimposed 
disease or injury, and if superimposed disease or injury 
occurs during military service, service-connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

Here aggravation and superimposed disease or injuries are 
not shown.  Treatment records from the Veteran's period of 
active duty from 1956 to 1960 were destroyed in an 
accidental fire.  There is no other evidence showing the 
existence or worsening of any pulmonary artery atresia 
during that time.  Regarding his reserve service, the 
Veteran's private physician, Dr. M.B., compared a chest X-
ray taken in 1976 in connection with the Veteran's 
enlistment in the Air Force Reserves with a chest X-ray from 
2004 and commented that pulmonary artery atresia appeared to 
be evident in 1976, and, in fact, from 1976 to the present 
no change was seen in the X-rays.  Aggravation of, and 
disease or injury superimposed upon pulmonary artery atresia 
is not shown during any period of ACDUTRA or INACDUTRA.  
Hence, service connection for this congenital condition is 
not warranted.  

The Board recognizes that in a July 2001 progress note, Dr. 
M.B. indicated that he did not suspect that the Veteran's 
atresia with compression of the pulmonary artery was 
congenital in origin and instead felt like it was probably 
compressive and related to an adult onset from multiple 
calcified granulomata with eggshell calcifications and/or 
fibrosing mediastinitis.  Even assuming that the Veteran's 
pulmonary artery atresia is not congenital, service 
connection would still not be warranted.  

Again, service treatment records are not available for the 
Veteran's period of active military service and other 
records showing this condition at that time are not of 
record.  A chest X-ray taken in connection with the 
Veteran's enlistment in the Air Force Reserves reportedly 
showed blunting of the right costophrenic angle by old 
pleurisy which extends into septum between upper and middle 
lobes; this abnormality of the lungs and chest was noted at 
that time.  The evidence of record weighs against a finding 
that this condition that pre-existed the Veteran's entry 
into reserve service was aggravated by any period of ACDUTRA 
or INACDUTRA.  As noted above, Dr. M.B. reviewed X-rays 
taken when the Veteran joined the Reserves with X-rays taken 
in 2004 and saw no change.  

The Board recognizes that the Veteran reports having 
shortness of breath beginning sometime between 1995 and 1998 
(while he was still a reservist); however, the evidence does 
not show that these symptoms began during a period of 
ACDUTRA or INACDUTRA, as opposed to during his time working 
as a civilian mine inspector.  Moreover, while a new 
symptom-shortness of breath-could represent a worsening of a 
condition, the medical evidence, namely Dr. M.B.'s 
comparison of X-rays, does not show a worsening of the 
Veteran's pulmonary artery atresia from 1976 to 2004.  

As for the Veteran's COPD, in October 2009, a VA examiner 
opined that this condition is the result of the Veteran's 50 
pack year history of smoking.  The law precludes service 
connection for disease or disability resulting from the use 
of tobacco products for all claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 
(2009).  Moreover, COPD is not shown during active duty or a 
period of ACDUTRA or INACDUTRA, and the evidence does not 
suggest that COPD is related to any military service; 
rather, it is the result of smoking.

None of the medical records reflecting the diagnoses of 
pulmonary artery atresia and COPD even suggests that there 
exists a medical nexus between these conditions and the 
Veteran's military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
whether there exists a relationship between the COPD and 
right pulmonary artery atresia for which service connection 
is sought and service, a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As none of the above-named 
individuals is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claim for service connection for a pulmonary/respiratory 
disability, claimed as pulmonary artery hypertension with 
atresia of the right pulmonary artery, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual 
is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. 
§ 4.16(a), for award of a TDIU, as service connection is in 
effect for residuals of right ankle injury with degenerative 
joint disease (rated as 10 percent disabling), plantar 
fasciitis (rated as 10 percent disabling), deep vein 
thrombosis of the right leg (rated as 10 percent disabling), 
degenerative joint disease of the lumbar spine associated 
with residuals of right ankle injury with degenerative joint 
disease (rated as 10 percent disabling), degenerative joint 
disease of left hip associated with residuals of right ankle 
injury with degenerative joint disease (rated as 10 percent 
disabling), degenerative joint disease of the right hip 
associated with residuals of right ankle injury with 
degenerative joint disease (rated as 10 percent disabling), 
tinnitus (rated as 10 percent disabling), mood disorder 
associated with residuals of right ankle injury with 
degenerative joint disease (rated as 10 percent disabling), 
and bilateral sensorineural hearing loss (rated as 0 percent 
disabling).  His combined rating is 60 percent.

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant 
to specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular 
percentage standards, the case should be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  See 38 C.F.R. § 4.16(b) (2009).

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether a veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose, 4 Vet. App. at 363.

Initially, the Board recognizes that the Veteran, who is 72 
years old, has not been employed at any time pertinent to 
this appeal, and that he has been found by the Social 
Security Administration (SSA) to be disabled.  However, as 
indicated above, unemployed does not mean unemployable.  
Moreover, SSA determinations are not binding on VA and are 
not limited to consideration of only service-connected 
disabilities. 

On the Veteran's application for TDIU, he reported working 
for the Oklahoma Department of Mines as an inspector from 
1979 until 2000.  He indicated that his deep vein thrombosis 
and atresia of the right pulmonary artery prevented him from 
working.  He reported 2 years of college and training in 
first aid, supervision and "blaster certification." 

Employment information provided by the Oklahoma State 
Department of Mines in October and November 2004 indicates 
that the Veteran retired in April 2000 and that no 
concessions were made for age or disability prior to 
retirement.  

As noted above, service connection is in effect for 
residuals of right ankle injury with degenerative joint 
disease, plantar fasciitis, deep vein thrombosis of the 
right leg, degenerative joint disease of the lumbar spine 
and bilateral hips, tinnitus, hearing loss, and mood 
disorder.  The evidence in this case weighs against a 
finding that these disabilities preclude employment in light 
of the Veteran's education and previous employment.  

An April 2005 VA examination report details the severity of 
the Veteran's residuals of right ankle injury, plantar 
fasciitis, and deep vein thrombosis.  The examiner reported 
that these disabilities resulted in a hard time walking.  
The Veteran did not require an assistive device for walking.  
The examiner remarked that the effect of the conditions on 
the claimant's daily activity is to avoid strenuous 
activities.  

After October 2005 psychological testing, a private 
psychologist suggested diagnoses of somatoform disorder, not 
otherwise specified; dysthymic disorder; and borderline 
personality disorder.  He assigned a Global Assessment of 
Functioning (GAF) score of 50.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  The psychologist 
noted that the Veteran had two associates' degrees with 
majors in applied science drafting and design and a second 
major in aircraft technology.  

The Veteran was afforded a VA contract psychiatric 
examination in February 2006.  The psychiatrist noted that 
mentally, the Veteran did not have difficulty in performing 
activities of daily living but that he had difficulty 
establishing and maintaining effective work/school and 
social relationships because of the knee pain, limitation of 
gait because of shortness of breath, hence limited to home a 
significant amount.  He had no difficulty understanding 
commands.  The psychiatrist diagnosed mood disorder, 
secondary to general medical condition, and assigned a GAF 
score of 75 to 80.  GAF scores ranging between 71 and 80 
reflect that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork).

A March 2006 VA contract audiology examination reveals that 
the Veteran has difficulty hearing and understanding 
conversations, and ringing in both ears.  

The Veteran was also afforded a VA contract examination of 
his hips and low back in March 2006.  The Veteran reported 
that these conditions did not cause incapacitation.  The 
functional impairment of these conditions was noted as hard 
time walking.  Examination revealed that the Veteran had a 
limp.  He did not require an assistive device for 
ambulation.  The Veteran had no limitation of motion in the 
hips or low back but did have pain on the endpoints of some 
movements.  The examiner commented that the effect of the 
conditions on the Veteran's daily activity is to avoid 
strenuous activities.  

Overall, the medical evidence indicates that the Veteran's 
hearing loss and tinnitus result in some problems hearing 
and communicating, and his other service-connected 
disabilities, other than mood disorder, result in difficulty 
walking and the Veteran needing to avoid strenuous 
activities.  

The two reports relevant to mood disorder have starkly 
different findings.  Specifically, the GAF scores range from 
50 to 80.  A score of 50 may indicate serious symptoms 
and/or serious impairment in occupation while a score close 
to 80 indicates transient, if any, symptoms or slight 
impairment.  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

The Board is favoring the opinion of the VA contract 
examiner who assigned the GAF score of 75 to 80.  This 
opinion was offered after a review of the relevant history 
and examination of the Veteran; hence it is afforded high 
probative weight.  The private opinion appears to be based 
on a review of the Veteran's history and paper and pencil 
diagnostic testing, as no mental status examination is 
noted.  In fact, the findings in the private opinion include 
a number of generalizations, whereas the VA contract 
examiner's findings are specific to the Veteran.  Thus, the 
Board finds that the VA contract examiner's opinion is based 
on a more comprehensive view of the Veteran and his 
situation and contains a clearer rationale for the 
assessment offered.  Accordingly, overall, the medical 
evidence indicates that his mood disorder would have a 
slight effect on employment.  

In this case, the medical evidence simply does not indicate 
that the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  He has 2 associates' degrees and a 
long work history.  His work history is not limited to 
manual labor; instead, he worked for many years as an 
inspector.  These facts, when considered in conjunction with 
the evidence noted above, simply does not support a finding 
that the Veteran's service connected disabilities alone 
(without consideration of the Veteran's age and other 
nonservice-connected disabilities, such as pulmonary artery 
atresia) are of sufficient severity to produce 
unemployability.  

The Board also has considered the assertions by and on the 
Veteran's behalf indicating that he cannot work as a result 
of his service-connected disabilities; however, none of this 
evidence provides a basis for allowance of the claim.  As 
noted above, the medical evidence reflects only that the 
Veteran has some transient psychological problems and/or 
slight impairment in social, occupational, or school 
functioning, difficulty hearing and walking, and that he 
should avoid strenuous activities.  Such difficulty is 
contemplated in the 60 percent combined rating currently 
assigned for these disabilities.  

Further, to whatever extent the Veteran and his 
representative attempt to establish the Veteran's 
entitlement to a TDIU on the basis of lay assertions alone, 
the Board emphasizes that neither the Veteran nor his 
representative is shown to possess expertise in medical or 
vocational matters (see Bostain v. West, 11 Vet. App. 124, 
127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 
(1997)), and none of these lay assertions is supported 
objectively.  As such, the Board must conclude that the 
criteria for assignment of a TDIU are not met.  While the 
record reflects that the Veteran is not employed as he is 
retired, the competent, probative evidence simply does not 
support any lay assertions that the Veteran is unemployable 
due to service-connected disability.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent, probative evidence does 
not support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  




ORDER

Service connection for a pulmonary/respiratory disability is 
denied.

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


